Title: To Thomas Jefferson from Philip Mazzei, 28 October 1808
From: Mazzei, Philip
To: Jefferson, Thomas


                  
                     28 8bre, 1808.
                  
                  Malgrado i pullulati ostacoli da tutte Le parti alla navigazione, essendo ricocito a Mr. Appleton d’ottener che parta the Ship Aurora Capn. Hall for Portsmouth in New Hampshire, profitto di quest’occasione ⅌ darle segno di vita, e ⅌ etriederle le sue nuove, la privazion delle quali mi è sommamente penosa. La notizia pervenutami iersera dell’inaspettata occasione di poterle scrivere, mi à portato (sognando) a conversar con Lei, e far seco il giro dell’Italia, e quando eramo per imbarcarci colla mia moglie e la mia cara figlia (che terminò i 10 anni il 22 del passato Luglio) mi sono svegliato molto scontento, e ò detto col Metastasio “sogna il guerrier le schiere, le selve il cacciator, e sogna il pescator le reti e l’amo.” L’illusione era tanto piacevole, che il disinganno mi sarebbe stato penoso in ogni tempo; ma nelle circostanze attuali mi è stato penosissimo. Ella non può figurarsi quanto lacrimevole si la situazione attuale di questo e degli altri paesi adiacenti. Non ne vedo alcuno, dove io potessi passare il resto dei miei vecchi giorni con qualche conforto. Per quel che riguarda l’interesse, io sono nel piccol numero di quelli che ne soffrono meno degli altri, ma nel morale niuno può soffrirne più di me poichè il mal pubblico mi à sempre afflitto più del proprio. Gli Amici mi gridano inutilmente ch’io pensi a me; non posso essere egoista, e la filosofia non comanda al sentimento. Le miserie son tante e tali da non potersi descrivere, e il prospetto del futuro è spaventevole. Più volte Le ò parlato dell’infelice stato delle povere sorelle del Bellini, ed ò richiesta la sua intercessione per dispor Mr. Bracken a mandar qualunque piccola somma, che abbia potuto ricavare dagli effetti lasciati dal nostro defunto Amico, ch’ei mi scrisse poter produrre circa mille talleri subito che sarà tornato alla vita privata, spero che se Degnerà di prendere questo  affari a cuore.
                  Il fratello di codesto Scultor Franzoni mi a pregato d’informarmi, se presso i Sigr: Degen e Pourviance vi fosse una rimessa di 100 pezza di Spagna, che il Fratello gli scrisse il 28 Aprile de Washington avergli rimesso per quel canale. La ricerca di ciò mi à procurato delle notizie sommamente spiacevoli. Se codesto Franzoni non à costà un mallevadore, può far conto d’averle perdute, poichè tanto Degen che Pourviance son fuggiti clandestinamento da Livorno, dove anno lascirlo, debitò per circa 300,000 pezze, senza lasciare un soldo in cassa, nè mercanzia in magazzino. Non ànno neppur lasciato alcuna persona per addur qualche scusa del passo che ànno fatto. Sono stati mandati ordini a Genova e a Parigi di arresfargli se vi capitano; e nello attuali circostanze non è probabile che possano arrivare incogniti a un luogo di sicurezza. Essendo presi, il delitto porta seco la galera a vita. Sento che sieno anche indebitati di circa 60,000 talleri con Mr. Smith segretario della Marina, e d’un altra somma col Col. Lear Console degli Stati Uniti in Algieri. Più volte mi presi la libertà di dirle, che l’Agenzia della marina non la credevo bene appoggiata, come ancora che dovrebb’essere unita al Consolato. E cosa remearcabile, che sia unita nei porti di Napoli e di Marsilia dove i Consoli non sono Cittadini d’America. Ella ebbe la bontà d’informarmi, che il Ministro della Marina, essendo responsibile ⅌ gli Agenti, non se gli può impedire di elegger persone di sua confidenza. Mi prendo la libertà di ripetere, che in tal caso bisognerebbe muter sistema; e se Ella ⅌ vedute prudenziali, à creduto di non doversene mischiare nel Posto che occupa, La prego e scongiuro ad adoprarcisi seriamente subito che ne sarà sortito. Ella sente bene, che l’onor nazionale è cosa di sommo rilievo, e che perciò non si dovrebbero impiegare, specialmente in paesi esteri, persone la cui onoratezza non fosse a tutta prova. Circa 18 mesi sono, in un bastimento americano condotto a Malta furon trovati fogli falsi firmati da Mr. Degen Console a Napoli, il che produsse un decreto dell’Ammiragliato, che la sua firma non fosse più ricevuta in quella Corte. La condotta dei 2 di. Furfanti mi à punto il cuore amaramente, e mi sento avvilito ogni volta che qualcheduno me ne parla. Se ci fosse Persona col carattere di Ministro Americano potrebbe forse, mediante forse la considerazione dovutagli, ovviare a molti inconvenienti. Parmi d’averle già scritto, che io potrei occupar decorosamente quel posto, non solo senza salario, ma che non vorrei neppure accettarlo essendomi offerto. Se nel posto che occupa Ella à creduto proprio di non farne la proposizione ⅌ non incorrer la taccia di parzialità ⅌ l’Amico, potrebbe farla senza il minimo scrupulo dopo il ritorno alla vita privata, come quella di far che sia unita al Consolato l’Agenzia della marina.
                  Ignoro tuttavia se il mio amico Wollaston, che incontrò vari pericolosi ostacoli prima di passar lo stretto di Gibilterra, sia giunto a salvamento in America, e Le abbia consegnato la breve mia lettera del 13 7bre 1807, colla boccettina contenente il seme di fragole d’ogni mese; e colla cassetta contenente 12 bottiglie di Moscadello di Montalcino, dell’istesso che Le avevo mandato precedentemente in fiaschi, del quale ò conservato un poco ⅌ me, e si mantiene tuttavia ottimo nella mia cantina; il che mi conferma sempre più nell’opinione, che il danno segùito allora devesi all’incurte del Capitano. Spero che avrà ricevuto anche la posteriori a 19 xbre, anno do., e del 29 Marzo, anno corrente, nella 
                     quale ripetei la preghiera mia, del Fabbroni, e di altri degni soggetti, che Ella favorisca di mandarci un modello dell’aratro di sua invenzione.
                  Le richiesi nuovamente il favore di p i materiali ⅌ poter tradurre e stampare i suoi dinorsi inaugurali e Messaggi al Congresso corredati di tutto ciò che può soddisfare il lodevol desiderio di un rispettabil numero di soggetti, che meritano la sua stima, e che bramerebbero di poter vedere tutto ciò che à scritto fino dalla sua prima gioventù. Le inclusi una letterina ⅌ Mr. Latrobe, e Le pregandola caldamente di procurarmene la risposta. Le parlai delle pessime stagioni avute qua in questi ultimi anni, e delle conseguenze dell’Oragane, per cui di 232 piante di frutti me a n’erano morte 100. Dopo quel tempo me non son morte altre 23, e la cattivi irregolarissime stagioni continovano. Non ne ripeterò altri articoli, avendo gran ragione di sperare, che Le sia pervenuta, poichè la consegnai al degno giovane, Mr. Shanon di Filadelfia, il quale si à luogo di sperare che sia giunto a salvamento. Ma siccome una risposta da Mr. Latrobe (qualunque sia) mi è necessaria per salvare la mia delicatezza, Le ne includo una copia a sigillo volante, pregandola nuovamente quanto so e posso di persuaderlo a mandarmela per suo mezzo giacchè non lo facendo mancherebbe molto indiscretamente al suo dovere. Intanto ⅌ non tediarla con ripetere tutto ciò che le ò scritto in tutte quelle, delle gli ignoro l’evento, ma che può aver già lette, terminerò con dirle; che l’ultima sua pervenutami è quella de 21 8bre 1806, nella qle. mi mandò il nostro conto corrente, e che non posso rinunziare alla speranza di vederla qua ⅌ far con lei il giro d’Italia, e ritornarmene poi seco alla mia cara Patria adottiva colla mia famiglia. Suo Devmo. Servo e Affmo. Amico,
                  
                     F. M.
                  
               